
	

113 S305 RS: Champion Hill, Port Gibson, and Raymond Battlefields Addition Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 111
		113th CONGRESS
		1st Session
		S. 305
		[Report No. 113–57]
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the acquisition of core battlefield land at
		  Champion Hill, Port Gibson, and Raymond for addition to Vicksburg National
		  Military Park.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Champion Hill, Port Gibson, and
			 Raymond Battlefields Addition Act.
		2.Vicksburg
			 National Military Park
			(a)Acquisition of
			 land
				(1)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) may acquire the land or any interests in land
			 within the area identified as Modified Core Battlefield for the
			 Port Gibson Unit, the Champion Hill Unit, and the Raymond Unit as generally
			 depicted on the map entitled Vicksburg National Military Park—Proposed
			 Battlefield Additions, numbered
			 306/100986, and dated October
			 2010306/100986A (4 sheets),
			 and dated July 2012.
				(2)Methods of
			 acquisitionLand may be acquired under paragraph (1) by donation,
			 purchase with donated or appropriated funds, or exchange, except that land
			 owned by the State of Mississippi or any political subdivisions of the State
			 may be acquired only by donation.
				(b)Availability of
			 mapThe map described in subsection (a)(1) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
			(c)Boundary
			 adjustmentOn the acquisition of land by the Secretary under this
			 Act—
				(1)the acquired land
			 shall be added to Vicksburg National Military Park;
				(2)the boundary of
			 the Vicksburg National Military Park shall be adjusted to reflect the
			 acquisition of the land; and
				(3)the acquired land
			 shall be administered as part of the Vicksburg National Military Park in
			 accordance with applicable laws (including regulations).
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary for the acquisition and development of land under this Act
			 $18,500,000.
			3.OffsetSection 7302(f) of the Omnibus Public Land
			 Management Act of 2009 (16 U.S.C. 469n(f)) is amended by inserting before the
			 period at the end the following: ‘‘, except that the amount authorized to be
			 appropriated to carry out this section that is not appropriated as of the date
			 of enactment of the Champion Hill, Port Gibson, and Raymond Battlefields
			 Addition Act shall be reduced by $18,500,000’’.
		
	
		June 27, 2013
		Reported with amendments
	
